Per Curiam.

This is an action brought by Ilenry Simon, one of the administrators of George Simon, deceased, for his own use, against John JUbrighi, his co-administrator, on a bond from the defendant to the intestate. The question is, whether the action be sustainable. We can perceive no principle, on which it can be supported. The two administrators jointly represent the intestate, and one has no more right to recover a debt, than the other. But the plaintiff has got himself into a difficulty, from which he wishes this court to relieve him. He assigned the defendant’s bond, to a third person, from whom he received a re-assignment, and now claims the debt as his own property. This is a difficulty which *430seems to be of-his own seeking. If things had been permitted to to take their usual course, the defendant could not have sheltered himself from an action, by any creditor of George Simon, or other person interested in his estate. The defat due from the defendant was assets in his own hands, which, if not accounted for according to law, his administration bond might have been put in suit. What remedy under the existing circumstances, the plaintiff can have, for the recovery of this debt, for his own use, the court is not bound to say. They are to decide whether the action which he has brought, be maintainable. Their opinion is against the action, and therefore the judgment is to be affirmed.
Judgment affirmed.